Citation Nr: 1132280	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  07-36 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Evaluation of peripheral neuropathy, right lower extremity, currently rated as 20 percent disabling.

2.  Evaluation of peripheral neuropathy, left lower extremity, currently rated as 20 percent disabling.

3.  Entitlement to an extra-schedular rating for bilateral lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to July 1978.

These matters initially came before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Bay Pines, Florida.  In that decision, the RO granted entitlement to service connection for bilateral lower extremity peripheral neuropathy (secondary to service-connected diabetes mellitus), and assigned separate 10 percent ratings for each disability.  The Veteran timely appealed the assigned ratings in a June 2006 notice of disagreement (NOD).  Jurisdiction over this case was subsequently transferred VARO in Fort Harrison, Montana, and that office forwarded the appeal to the Board.

In June 2008, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

In October 2008, the Board granted the claims for higher ratings to the extent of increasing each rating to 20 percent, and otherwise denied any higher ratings.  The Board did not explicitly address entitlement to an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  The Veteran appealed the Board's decision to the Court, arguing that the Board erred in denying higher schedular ratings as well as in failing to consider and extra-schedular rating.  Prior to the case reaching the Court, however, the RO, in November 2008, implemented the the Board's October 2008 decision, assigning separate 20 percent ratings for peripheral neuropathy of each lower extremity.  In a December 2010 memorandum decision, the Court vacated the Board's decision and remanded the claims to the Board for further proceedings consistent with its decision.  Thus, although the Board decision that granted the 20 percent ratings has been vacated, the RO decision increasing the ratings has not been disturbed.  Moreover, given that the Court did not find any error with regard to the Board's decision as to the schedular ratings, the Board has characterized the issues to indicate that ratings higher than 20 percent are being sought on a schedular and extra-schedular basis.

In her June 2011 argument, the Veteran's attorney indicated that one of the issues on appeal was entitlement to a compensable rating for service-connected erectile dysfunction.  However, for the following reasons, the Board finds that this issue is not before it on this appeal.

In the August 2005 rating decision that granted service connection for bilateral lower extremity peripheral neuropathy, the RO also granted entitlement to erectile dysfunction and assigned a noncompensable rating and granted entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.  After this decision, the Veteran's then-representative filed October 2005 and November 2005 statements relating to the Veteran's previous appeal of the rating assigned in connection with the grant of service connection for diabetes.  The Veteran also submitted a December 2005 letter in which he indicated that he was providing information regarding his appeal and also recent medical developments.  The Veteran specifically referred to the RO's July 2002 decision grating service connection and assigning a rating for diabetes, and later referred to his peripheral neuropathy and his erectile dysfunction.  In a March 2006 letter, the Veteran referred to entitlement to payment for his wife as a dependent.  In a June 2006 communication entitled, "Notice of disagreement with rating decision dated August 9, 2005," the Veteran's attorney indicated that the document was a formal NOD as to the August 2005 decision.  She specifically indicated that the Veteran contended that he was entitled to ratings higher than 10 percent for bilateral lower extremity peripheral neuropathy and that he was satisfied with the grant of SMC.  There was no reference in the NOD to the rating assigned for erectile dysfunction.  In an August 2006 letter, the RO indicated that it had accepted the March 2006 NOD as a timely NOD as to the issues of entitlement to higher ratings for bilateral lower extremity peripheral neuropathy.  Neither the Veteran nor his attorney addressed the RO's statement that it had accepted a NOD as to the issues of higher ratings for bilateral lower extremity peripheral neuropathy only.  

The above evidence reflects that the only communications filed by the Veteran and his attorney within the one year following notification of the August 2005 rating decision did not express disagreement with the rating assigned in connection with the grant of service connection for erectile dysfunction.  Moreover, there was no expression of disagreement with the RO's August 2006 letter indicating that it viewed the August 2006 NOD as expressing disagreement only as to the ratings for bilateral lower extremity peripheral neuropathy.  Consequently, the Board finds that no NOD was filed within a year of the RO's August 2005 decision grating service connection for erectile dysfunction and assigning a noncompensable rating and the issue of entitlement to a higher rating for erectile dysfunction is therefore not before the Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200, 20.201, 20.302(a) (2010).  However, the issue of entitlement to an increased rating for erectile dysfunction has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The symptoms of peripheral neuropathy of each lower extremity most nearly approximate moderate incomplete paralysis of the sciatic nerve.

2.  The criteria in the applicable diagnostic code reasonably describe the Veteran's bilateral lower extremity peripheral neuropathy disability level and symptomatology; in any event these disabilities have not caused marked interference with employment or frequent hospitalization.
 

CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no higher, for peripheral neuropathy, right lower extremity, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2010).

2.  The criteria for a rating of 20 percent, but no higher, for peripheral neuropathy, left lower extremity, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.120, 4.123, 4.124a, Diagnostic Code 8520.

3.  The criteria for an extra-schedular rating for bilateral lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

As indicated above, in its now vacated October 2008 decision, the Board granted ratings of 20 percent, but no higher, for the Veteran's peripheral neuropathy of each lower extremity, but the Court vacated the Board's decision.  Review of the Court's December 2010 decision reflects that it specifically approved of the Board's decision in all respects except for its failure to address the claim for an extra-schedular rating.   Consequently, the Board will reiterate its analysis as to the schedular ratings from the October 2008 decision and then address the claim for an extra-schedular rating. 

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Initially, the Board notes that the Court did not refer in its memorandum decision to any lack of VCAA compliance.  In any event, the claims in this case arise from the Veteran's disagreement with the ratings assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Moreover, in an August 2006 letter, the RO notified the Veteran of the evidence needed to substantiate the claims for higher ratings for bilateral lower extremity peripheral neuropathy.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the August 2006 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in the august 2006 letter.

In addition, in a May 2008 letter, the RO also provided additional information regarding disability ratings and the criteria applicable to the Veteran's rating claims in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Contrary to VCAA requirements, the VCAA-compliant notice in this case was provided after the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claims in a May 2008 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  In addition, the Veteran was afforded an August 2007 VA examination specifically relating to his bilateral lower extremity peripheral neuropathy and a March 2005 VA examination as to his diabetes in which his bilateral peripheral neuropathy was addressed.  For the reasons discussed below, these examinations were adequate.
 
Moreover, during the June 2008 Board hearing, in the absence of the Veteran's attorney without whom the Veteran decided to proceed, the undersigned indicated that it was incumbent upon the Veteran to submit any potentially relevant evidence in his possession in support of his claims, and accepted additional evidence consisting of the letter from Dr. Ouradnik discussed above.  This action provided an opportunity for the Veteran to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) (2010).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for higher ratings for bilateral lower extremity peripheral neuropathy, on a schedular and extra-schedular basis, are thus ready to be considered on the merits.

Factual Background

VA treatment notes from July 2002 through March 2005 reflect that, during a follow up evaluation in September 2003, it was noted that a monofilament foot sensation examination was abnormal.  The Veteran had some loss of sensation in the toes.  When seen in July 2004, the Veteran complained of occasional tingling and foot pain for about one month.  The Veteran was seen for consultation in podiatry in March 2005, at which time he complained of tingling and numbness in both feet with occasional sharp shooting pains in both feet.  It was reported that he had decreased tactile sensation to both feet, especially distal plantar half of both feet.  The assessment was insulin dependent diabetes mellitus with neuropathy.

The Veteran was afforded a VA examination in March 2005, at which time he reported chronic pain in his lower extremities with a combination of numbness and tingling along the lateral edges of both feet and along the dorsum.  The Veteran indicated that the discomfort can extend up to the sock level.  It was noted that the onset of the veteran's neuropathic symptoms began approximately 5 years ago and they have become progressive over time; the dysthesia initially began in the 4th and 5th toes bilaterally, and involved the lateral aspect of both feet.  On examination of the lower extremities, pulses were 3+ bilaterally, without any evidence of edema. Capillary refill was delayed in the distal digits bilaterally.  Skin was cool, and there was ruboric discoloration to the distal half of both feet.  Skin was intact with lesions. No signs or symptoms of infections or breakdown.  Decreased tactile sensation to both feet, especially in the distal plantar half of both feet; this extended up into the sock distribution at the ankle.  There was evidence of dystrophic nails especially the large toenail with evidence of some fungal infection; there were no ingrown nails noted.  The pertinent diagnosis was diabetic neuropathy.

By a rating action in August 2005, the RO granted service connection for peripheral neuropathy of the right and lower extremities, each evaluated as 10 percent disabling, effective September 19, 2003.

During a clinical visit in September 2005, the Veteran indicated that the neuropathy in his feet bothers him early in the morning and at night.  A June 2006 VA progress note reported neuropathy pain, improved.  When seen in April 2007, the veteran indicated that he had been having more foot pain; he stated that although the pain medication he was given before was helpful, he needed the medication more often.

On the August 2007 VA examination, the Veteran reported a progression of the peripheral neuropathy symptoms in his lower extremities.  He noted that the symptoms occur primarily at night when lying down, and he rated the pain 2-6 out of 10; he described the pain as a burning, and needles and pins sensation.  The Veteran indicated that he may also experience pain during the day if he has been up on his feet for more than one hour or two or with prolonged walking.  The Veteran noted that his job was primarily sedentary during the winter, but more active during the summer.  The Veteran reported daytime flares occurring every 1-2 weeks during the summer rated a 6 out of 10; he described the pain as "an annoyance" and not associated with functional limitations.  It was noted that the veteran presented without use of ambulatory aides or braces and in no acute distress.  The Veteran's gait was smooth and coordinated.  There was no clubbing, cyanosis or edema.  The skin was pink and warm to the touch. Pedal pulses were 2+/2+ bilaterally.  There was diminished filament sensation to the plantar surfaces bilaterally; and there was diminished vibratory sense to the distal toes.  There was no muscle wasting or atrophy.  The assessment was bilateral lower extremity peripheral neuropathy.

During the June 2008 Board hearing, the Veteran reported that he experiences swelling in both feet; he stated that his most significant problem has been a lack of ability to sleep at night due to the pain in his feet.  The Veteran indicated that his doctor had prescribed Nortriptyline which was working; however, they had to increase the dosage of his medications so that he can sleep.  The Veteran testified that his podiatrist changed his prescription to Lyrica, which is working better than his previous medication.  The Veteran related that he experiences swelling with prolonged standing; he stated that the feet are extremely painful at night.  The veteran also testified that he had decreased sensation in the lower extremities; he stated that he also has trouble going up and down steps.  The Veteran indicated that strenuous activities cause him to experience increased pain in the feet, the right worse than the left.  Strength and sensation above the level of the ankle were not a problem.

A May 2008 letter from Dr. Ouradnik submitted during the Board hearing with a waiver of initial RO review of this evidence, see 38 C.F.R. § 20.1304(c) (2010), focused on the Veteran's dystrophic toenails, but noted decreased sensation with monofilament and vibratory testing and that these findings are consistent with peripheral neuropathy.

Legal Principles and Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, the rating assigned in connection with the grant of service connection is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants a uniform schedular 20 percent rating for each disability.

The Veteran's bilateral peripheral extremity neuropathy is rated under under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520.  Under DC 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  A Note at the beginning of 38 C.F.R. § 4.124a indicates that disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function, and that with partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  A Note at the beginning of the schedule of ratings for diseases of the peripheral nerves within 38 C.F.R. § 4.124a indicates that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration and that, when the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  

38 C.F.R. § 4.123 provides that, in rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.124 provides that neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.

The above-discussed facts reflect that the Veteran's neuropathy of the lower extremities most nearly approximates the moderate incomplete paralysis in the criteria for a 20 percent ratings under Diagnostic Code 8520.  For example, on the most recent, August 2007 VA examination, the Veteran complained of occasional burning and tingling sensation in the lower extremities.  The Veteran also had diminished filament sensation to the plantar surfaces and diminished vibratory sense to the distal toes.  Moreover, in January 2008, it was noted that protective sensation was absent, bilaterally.  In addition, during the Board hearing, the Veteran described his feet as being extremely painful at night, causing him difficulty sleeping; in fact, he stated that his doctors recently increased the dosage of his medication to help with his symptoms. The Board finds that the presented symptomatology of loss of sensation and pain rather than just a mild sensory disturbance more nearly approximates a 20 percent evaluation for each lower extremity characterized as analogous to moderate incomplete paralysis of the sciatic nerve. 

The Board finds, however, that a rating higher than 20 percent is not warranted for peripheral neuropathy of the right and left lower extremities because the symptoms of these disabilities do not more closely approximate moderately severe incomplete paralysis of the sciatic nerve, particularly in light of the guidance given in the Note in 38 C.F.R. § 4.124a indicating that when the involvement is wholly sensory, the rating should be for at most the moderate degree.  The above-discussed facts tend to show that the involvement is wholly sensory, thus warranting a maximum 20 percent rating for moderate incomplete paralysis of the sciatic nerve.  For example, on the most recent, August 2007 VA examination, the Veteran indicated that he was able to walk unassisted, and there was no muscle wasting or atrophy in the lower extremities; he reported being able to walk up to a half of a mile before needing to stop.  The Veteran is competent to testify as to his observations, and the Board finds this testimony credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  This testimony indicates that the Veteran has pain and decrease sensation, but that he does not have impairment above the ankle.  Furthermore, there is no evidence, lay or medical, that there is weakness or trophic changes.  He retains the ability to walk, in fact his functional ability remained as a smooth coordinated gait.  Neither lay nor medical evidence establishes excruciating pain and, in fact, the Veteran in August 2007 described an annoyance not associated with functional impairment.  In sum, accepting all lay and medical evidence as competent and credible, the overall manifestations do not approximate moderately severe, or worse, neuropathy when rating by analogy under 38 C.F.R. §§ 4.120, 4.123, 4.124.  There does not appear to be any other potentially applicable diagnostic code under which the Veteran's disability would be more favorably evaluated, and the Court noted in its memorandum decision that the Veteran did not assert that the choice of DC 8520 was erroneous.  See Court Decision, fn. 1.

In addition, in light of the arguments made before the Court, the Board has also considered the applicability of 38 C.F.R. §§ 4.40 and 4.45.  Those regulations provide that disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45.

As indicated by the Court, the Board's analysis above reflects an acknowledgement that there is a degree of lost or impaired function inherent in the moderate incomplete paralysis caused by the Veteran's bilateral lower extremity peripheral neuropathy.  This is indicated by the fact that the Veteran testified that he had trouble going up and down stairs and that strenuous activity caused him to experience pain in his feet, but that, notwithstanding his pain he could walk unassisted and up to a half mile before needing to stop, and there was no muscle wasting or atrophy.

The Board notes that the August 2007 VA examiner did not review the claims file.  However, given that the examiner noted the progression of the peripheral neuropathy since the previous examination, her lack of claims file review did not render the examination, with its detailed findings discussed above, inadequate.  See See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("This Court, however, has not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance") (citing Snuffer v. Gober, 10 Vet.App. 400, 403-04 (1997); D'Aries v. Peake, 22 Vet.App. 97, 106 (2008)).  See also VAOPGCPREC 20-95 (July 14, 1995) (listing circumstances in which claims folder should be reviewed prior to VA examination, but declining to adopt a rule requiring such review in every case).  As both the March 2005 and August 2007 VA examinations were based on consideration of the Veteran's prior medical history and described the disability in sufficient detail to allow the Board to make a fully informed evaluation, they were adequate for rating purposes.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Moreover, neither the Veteran nor his attorney has challenged the examinations or the examiners, and the Court did not indicate any defect in the examinations in its memorandum decision.  See Cox v. Nicholson. 20 Vet.App. 563, 569 (2007) (explaining that "the Board is entitled to assume the competence of a VA examiner," and the appellant bears the burden of rebutting the Board's presumption of competence); see also Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) ("Absent some challenge to the expertise of a VA expert, [there is] no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case as a precondition for the Board's reliance upon that physician's opinion.").

In sum, the preponderance of the evidence reflects that the symptoms of the Veteran's bilateral lower extremity peripheral neuropathy most nearly approximate moderate incomplete paralysis of the sciatic nerve, warranting a 20 percent rating under DC 8520.  38 C.F.R. § 4.7.  

Extraschedular Considerations

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

In her June 2011 letter, the Veteran's attorney argued that the Veteran is entitled to an extra-schedular rating "because evidence of pain and functional impairment demonstrate that the schedular ratings are inadequate."  However, the discussion above reflects that the symptoms of the Veteran's bilateral lower extremity peripheral neuropathy are fully contemplated by the applicable rating criteria, including 38 C.F.R. §§ 4.120, 4.123, and 4.124a, DC 8520.  Pain is specifically referenced in 38 C.F.R. §§ 4.123 and 4.124, which refer to neuritis characterized by constant pain at times excruciating and dull and intermittent distributed pain, and  38 C.F.R. § 4.120 provides that disability in the field of neurological conditions is ordinarily rated in proportion to the impairment of motor, sensory, or mental function.  The Board's analysis above took account of the pain and functional impairment described by the Veteran to the VA examiners and during the Board hearing, including the Veteran's description of the pain as an annoyance not associated with functional limitations, and the difficulty going down steps and sleeping caused by this pain.  As explained above, the 20 percent rating based on 38 C.F.R. §§ 4.120, 4.123, 4.124, and 4.124a, DC 8520  fully contemplates the degree of pain and functional impairment caused by the Veteran's bilateral lower extremity peripheral neuropathy.  Thus, the Veteran's disability picture is contemplated by the applicable rating criteria, and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.

The Board notes, however, that, while the Veteran did not specifically indicate that his bilateral lower extremity peripheral neuropathy interfered with employment, the Veteran's attorney in her September 2008 submission indicated that his service connected disabilities impaired his ability to walk, limiting him to sedentary office work and preventing him from being able to take advantage of opportunities for advancement that would otherwise be available to him.  In Thun, however, the Court found that an inadequacy in the rating schedule could not be established solely by showing an asserted gap in income between a Veteran's income and the income of similarly qualified workers in his field; in other words, a schedular rating is not inadequate because it does not compensate a veteran for the actual individualized income that is not realized but for that disability.  Thun, 22 Vet. App. at 116.  Thus, even accepting the assertion that the bilateral lower extremity peripheral neuropathy limited the Veteran's ability to walk to the extent that it limiting him to sedentary office work and prevented him from being able to take advantage of opportunities for advancement, this would not necessarily indicate marked interference with employment.  There is also no evidence of frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extra-schedular rating for bilateral lower extremity peripheral neuropathy is not warranted.  38 C.F.R. § 3.321(b)(1).

Conclusion

For the foregoing reasons, the preponderance of the evidence warrants 20 percent ratings, but no higher, for peripheral neuropathy of each lower extremity, and the preponderance of the evidence is against an extra-schedular rating for these disabilities.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to a rating of 20 percent, but no higher, for peripheral neuropathy, right lower extremity, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating of 20 percent, but no higher, for peripheral neuropathy, left lower extremity, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an extra-schedular rating for bilateral lower extremity peripheral neuropathy is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


